Citation Nr: 0424045	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, claimed as secondary to ankylosing spondylitis, 
arthritis, and spina bifida of the lumbar spine.

2.  Whether there is new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for ankylosing spondylitis, arthritis, and spina bifida of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

A personal hearing was held before the undersigned by 
videoconference from the RO in May 2004.  A transcript of the 
hearing is on file

At the May 2004 personal hearing, the veteran withdrew his 
appeal of the denial in the same February 2002 rating 
decision of a claim of entitlement to service connection for 
a left hip condition, claimed as secondary to ankylosing 
spondylitis, arthritis, and spina bifida of the lumbar spine.

Following reopening of the claim of entitlement to service 
connection for ankylosing spondylitis, arthritis, and spina 
bifida of the lumbar spine, that issue and the issue of 
entitlement to service connection for a cervical spine 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
ankylosing spondylitis, arthritis, and spina bifida of the 
lumbar spine.  It had previously found, in an October 1979 
rating decision, that new and material evidence with which to 
reopen the claim had not been presented.  Notice of the June 
1986 denial and of his appellate rights was provided to the 
veteran with the rating decision.  The veteran did not file a 
notice of disagreement in response to the June 1986 denial.  

2.  Evidence that has been added to the record since the June 
1986 rating decision is not cumulative or redundant, bears 
directly and substantially upon the issue of entitlement to 
service connection for ankylosing spondylitis, arthritis, and 
spina bifida of the lumbar spine, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision denying entitlement to 
service connection for ankylosing spondylitis, arthritis, and 
spina bifida of the lumbar spine is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2003).

2.  Evidence added to the record since the June 1986 rating 
decision is new and material evidence sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  New and material evidence

The RO denied a claim of entitlement to service connection 
for a stomach condition in June 1986 rating decision in 
response to which the veteran did not file a notice of 
disagreement.  

Because a timely notice of disagreement taking issue with the 
June 1986 denial was not filed, the rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  

When the denial of a claim is final, the claim may not be 
reopened or allowed except as provided by law.  38 U.S.C.A. 
§ 7105(c).  However, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  

The veteran submitted a statement in October 1999 which 
included his request that the claim be reopened.  The RO 
denied the claim to reopen in the February 2002 rating 
decision on the ground that it was not supported by new and 
material evidence.  Later, in the statement of the case that 
it promulgated in August 2003, the RO determined that there 
was new and material evidence to reopen the claim.

However, whether new and material evidence supports an 
application to reopen a claim is a question that goes to the 
statutory jurisdiction of the Board to review the claim and, 
therefore, must always be decided by the Board on appeal, 
regardless of the action taken by the RO.  Barnett v. Brown, 
83 F. 3d 1380, 1384 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

In this case, the Board finds that the claim is supported by 
new and material evidence and, therefore, must be reopened.  
38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the September 1986 
decision represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

For purposes of this case, "material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
standard applies to applications to reopen previously denied 
claims that are filed before August 29, 2001.  The Board 
notes that in the regulations implementing the Veterans 
Claims Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), that were 
promulgated in August 2001, the definition of material 
evidence was revised to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 
45,629, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  However, the revised definition of material 
evidence applies only to applications to reopen claims that 
are filed on or after August 29, 2001 and therefore, does not 
apply to the application presented in this case.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  

For the limited purpose of assessing whether evidence is 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To be 
material, however, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  When a proposition is medical in nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then evidence proceeding from a medical, rather than a lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  

A great deal of new evidence has been introduced into the 
record since the June 1986 rating decision.  Among this new 
evidence are VA medical records showing that the veteran was 
diagnosed with ankylosing spondylitis of the lumbar spine as 
early as January 1984, when it was identified on x-rays, and 
has carried that diagnosis and been treated for the condition 
continuously through April 2001; a July 2003 VA examination 
report stating diagnoses of ankylosing spondylitis of the 
lumbar spine and the cervical spine; and a report prepared by 
a private physician in July 2000 after examining the veteran 
stating that there is unequivocal evidence that the veteran 
has had ankylosing spondylitis of the lumbar spine for quite 
some time and concluding from the current state of the 
disease that the veteran probably had it during service.  

This is evidence that was not of record at the time of the 
August 1986 rating decision and is not merely cumulative of 
evidence that was.  Therefore, it is "new" evidence.  
38 C.F.R. § 3.156(a).  

This new evidence is competent, proceeding as it does from a 
medical expert source in each instance, and is material to 
the service connection claim.  The July 2003 examination 
report is material because it shows that the veteran 
currently has disabilities of the lumbar and cervical spine 
and that the disabilities involve the same disorder.  The VA 
medical records and the July 2000 private examination report 
are material because they support the proposition that the 
veteran's lumbar spine condition as exhibited and diagnosed 
during the 1980's through 2001 is related to problems of the 
lumbar spine documented during service and earlier post-
service periods:  for example, back pain for which, his 
service medical records show, he was treated during service 
in July 1969, a narrowing of the space between L5 and S1 
which VA medical records indicate was demonstrated by x-rays 
taken in April 1975, and low back pain for which, VA medical 
records show, he was treated with medication as early as 
March 1976.  Service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The cited new evidence, when taken as 
true for purposes of assessing the application to reopen, see 
Justus, 3 Vet. App. at 513, tends to be probative of the 
service connection claim.

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for ankylosing spondylitis, 
arthritis, and spina bifida of the lumbar spine is reopened.  
Id.



ii.  Veterans Claims Assistance Act of 2000

The Board considered the relevance of the Veterans Claims 
Assistance Act of 2000 (the VCAA) and its implementing 
regulations to the claim to reopen.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA, 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  

The VCAA applies to all claims for VA benefits filed on or 
after the November 9, 2000 date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

With certain exceptions, the regulations were made applicable 
to any claim for benefits received by VA on or after the 
November 9, 2000 date of enactment of the VCAA and to any 
claim filed before that date but not decided by VA as of that 
date.  66 Fed. Reg. 45,620.  The exceptions concern claims to 
reopen a finally decided claim.  Certain of the amended 
regulations apply only to claims to reopen a finally decided 
claim if the claim is received on or after August 29, 2001.  
These are amended 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of amended 38 C.F.R. 
§ 3.159(c) (providing that "[u]pon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim"), and subsection 
(4)(iii) of amended 38 C.F.R. § 3.159(c)(providing that VA 
will furnish a medical examination in conjunction with a 
claim to reopen only if new and material evidence is 
presented or secured).  Contrariwise, these three provisions 
do not apply to claims to reopen finally decided claims that 
are prior to August 29, 2001.

Therefore, when an application to reopen was filed before 
August 29, 2001 and the immediate issue is whether new and 
material evidence has been presented or secured, VA does not 
bear the duties enumerated in amended 38 C.F.R. § 3.159(c) to 
assist a claimant with the development of evidence or provide 
the claimant with a VA medical examination.  Rather, in such 
a case, VA is charged only with the duty prescribed in 
section 5103 of the VCAA and section 3.159(b) of the 
implementing regulations.  See 66 Fed. Reg. 45,620, 45, 629 
(Aug. 29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 
Supp. 2002).  This is the duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  By its holding in Quartuccio v. Principi, the 
United States Court of Appeals for Veterans Claims has 
emphasized that VA must meet this duty in cases in which a 
claimant seeks to reopen a claim with new and material 
evidence, and not merely in cases involving original claims.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board, when a claim is before it on appeal, considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
must remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Here, however, the veteran's application to reopen 
the claim of entitlement to service connection for ankylosing 
spondylitis, arthritis, and spina bifida of the lumbar spine 
has been granted in full and, therefore, the Board need not 
consider whether the applicable requirements of the VCAA were 
satisfied first.  

The reopened claim and the claim of entitlement to service 
connection for a cervical spine condition have been remanded, 
however, for the completion of additional action that is 
required in each case by the VCAA.


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for ankylosing spondylitis, 
arthritis, and spina bifida of the lumbar spine is reopened 
and to that extent only, the appeal is granted.




REMAND

The reopened claim of entitlement to service connection for 
ankylosing spondylitis, arthritis, and spina bifida of the 
lumbar spine and the claim of entitlement to service 
connection for a cervical spine condition are remanded for 
further action under the VCAA.  It appears to the Board that 
the RO did not fully satisfy the requirements of the VCAA in 
developing the claims.

Medical records

Medical records pertinent to either or both claims appear to 
be outstanding.  

The veteran or his representative has called attention during 
the history of this case to VA medical records that it 
appears are not on file.

On file are medical records from the VA medical facility in 
Poplar Bluff, Missouri dated, approximately, from April 1974 
to December 1994 and medical records from the VA medical 
facilities comprised by the VA North Texas Healthcare System 
dated, approximately, from September 2000 to April 2001.  

The veteran and/or his representative have reported at 
various times that other VA medical records concerned with 
treatment of his ankylosing spondylitis remain outstanding.  
Such VA medical records have been cited by the veteran and 
his representative at the May 2004 personal hearing; by the 
veteran and his representative, respectively, in two July 
1986 statements; and by the veteran in an August 1995 
statement to support entitlement to nonservice-connected 
pension benefits for conditions including ankylosing 
spondylitis.  

Likewise, it appears that certain private medical records 
that the veteran had identified as relevant to the claims 
remain outstanding although might be secured.  In an August 
1982 VA Form 21-526, the veteran reported that he had been 
treated for his back and hip disorders at Lucy Lee Hospital 
in Poplar Bluff, Missouri in 1972.  In a September 1982 
statement, his representative at that time indicated that the 
veteran had been treated for such conditions at Lucy Lee 
Hospital and by Chul Kim, M.D.  

The claims file reflects that when the RO requested the 
veteran's medical records, Dr. Kim sent a reply in October 
1982 indicating that the records consisted only of an 
examination report concerning an examination he had performed 
in July 1982 that had become the exclusive property of the 
State of Missouri Disability Determination Office in Cape 
Girardeau, Missouri.  It appears that the RO did not seek the 
examination report from the Disability Determination Office.

The claims file reflects that when the RO requested the 
veteran's medical records from Lucy Lee Hospital, that 
institution sent a reply in November 1982 stating that it had 
no hospitalization or emergency room records for the veteran 
and instructing that outpatient treatment records should be 
sought from McPheeters Clinic in Poplar Bluff, Missouri.  It 
appears that the RO did not seek outpatient treatment records 
concerning the veteran from the McPheeters Clinic.

Service medical records and any VA medical records or private 
medical records dated from the time of the veteran's 
separation from service in April 1970 through the present day 
are relevant to the claims.  Accordingly, and after obtaining 
from the veteran or his representative any clarification that 
is needed, the AMC should make efforts to obtain all such 
medical records that are not yet on file.

Such efforts are required by the VCAA.  Under the VCAA, VA 
has a duty to make reasonable efforts to obtain records 
pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The duty to obtain records applies when 
the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  When 
such records are not in the custody of a federal department 
or agency, reasonable efforts to obtain them generally will 
consist of an initial request and, if the records are not 
received, at least one follow-up request, but a follow-up 
request is not required if a response to the initial request 
indicates that the records being sought do not exist or that 
a follow-up request would be futile.  However, if VA receives 
information showing that subsequent request to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1).  

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

Notice

To ensure that the veteran has had an opportunity to identify 
or provide all evidence that is pertinent to either of his 
claims, the AMC should issue to him and his representative a 
supplemental notice concerning the evidence that is needed to 
substantiate the claims.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 
Vet. App. at 186-87.  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice 
must explain which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Quartuccio, 16 Vet. App. 
at 186.  The notice must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO furnished the veteran and his representative with 
notices, in the form of letters dated in March 2001 and 
January 2003, concerning evidence needed to substantiate the 
claims.  Substantively, however, these notices were not 
complete.  Although the record shows that the veteran was 
diagnosed with arthritis of the spine, the notices did not 
apprise him specifically that evidence that he manifested 
arthritis of the lumbar or cervical spine to a compensable 
degree within one year after separation from service would 
substantiate his claim.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  Although the veteran is claiming that his cervical 
spine condition is secondary to his ankylosing spondylitis, 
arthritis, and spina bifida of the lumbar spine, the notices 
did not apprise him either specifically or generally of the 
evidence that would be needed to substantiate his claim on 
that theory.  See 38 C.F.R. § 3.310 (2003) (service 
connection also may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disease or injury); and see Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (service connection may be granted for a 
disability that was either caused or, if not caused, 
aggravated by a service-connected disability).  Although the 
veteran maintains in support of his claim of entitlement to 
service connection for his lumbar spine condition that he 
injured his back by falling during service and in a November 
1995 VA Form 21-526 refers to a petty officer who had 
knowledge of that injury, the notices did not apprise him of 
the relevance to his claim of that possible lay evidence or, 
more generally, that lay statements could be submitted in 
support of his claims.

Accordingly, the Board finds that a supplementary notice 
should be issued to the veteran and his representative under 
section 5103 of the VCAA on remand.

VA medical examination

Although a VA medical examination was performed in July 2003 
that concerned both the lumbar spine and the cervical spine 
disabilities of the veteran, the Board finds that a new 
examination of the spine should be obtained.

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  A VA examination is considered to be 
necessary under the VCAA when there is competent evidence on 
file that a veteran has a current disability or persistent 
and recurring symptoms of disability that in turn may be 
associated with his active service but at the same time, the 
medical evidence is not sufficient to resolve the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

These criteria are satisfied in the case of both claims.  The 
medical evidence of records shows that the veteran currently 
has disabilities of the lumbar and cervical spine, 
respectively.  For example, as observed above, the VA 
examination that was performed in July 2003 resulted in 
diagnoses of ankylosing spondylitis for the lumbar spine and 
the cervical spine, respectively.  Service medical records 
show, as is also noted above, that the veteran was treated 
for lumbar spine pain during service in July 1969.  Service 
medical records do not refer to complaints concerning, or a 
diagnosis of, a cervical spine disorder, but the veteran is 
claiming that his cervical spine disorder is secondary to his 
disorder of the lumbar spine, a theory of service connection 
that does not require evidence that the cervical spine 
condition began during service.  Therefore, a VA medical 
examination is warranted for either claim if needed to 
resolve that claim.  

Here, the only VA examination that was performed in 
conjunction with the claims was that of July 2003, which, the 
Board notes, took place without the examiner's having the 
opportunity to review those VA and private medical records 
which may still be outstanding.  Furthermore, the examination 
report is deficient because it does not address the opinion 
prepared by a private physician in July 2000 after examining 
the veteran that he appeared to have had ankylosing 
spondylitis of the lumbar spine for quite some time and 
probably had it during service and because it does not 
address the possible medical and etiological connection 
between the cervical spine condition of the veteran and his 
lumbar spine condition (but instead substitutes, 
inappropriately, commentary asserting that the claim of 
entitlement to secondary service connection for the former 
lacks merit because the lumbar spine condition does not 
appear to the examiner to be related to the veteran's 
service).

Therefore, a new VA examination is needed and should be 
performed on remand.  The VA examination should take place 
only after the RO has made all appropriate efforts to 
associate with the file all outstanding VA and private 
medical records that are pertinent to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claims of entitlement 


to service connection for ankylosing 
spondylitis, arthritis, and spina bifida 
of the lumbar spine and a cervical spine 
condition, to include, as the veteran 
alleges, one that is secondary to 
ankylosing spondylitis, arthritis, and 
spina bifida of the lumbar spine.  In 
describing the evidence that would 
substantiate the claims, the notice must 
take into account all potentially 
relevant grounds and theories of service 
connection, including secondary service 
connection and the presumption concerning 
arthritis that is manifested to a 
compensable degree within one year after 
a veteran's separation from service.  See 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.310 (2003).  The notice should 
specifically apprise the veteran that he 
may identify or submit lay statements as 
evidence that he fell and injured his 
back during service.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  With the notice requested in 
Paragraph 1, above, or separately, 
provide the veteran and his 
representative with notice concerning the 
fact that certain VA and private medical 
records that he or his representative 
have identified as being relevant to the 
disabilities in concern have not been 
obtained.  To prepare this notice, 
compare the medical records that are on 
file with the written statements or 
hearing testimony given by the veteran 
and his representative throughout the 
history of this case identifying other 
medical records.  The notice should ask 
the veteran to supply any additional 
identifying information or other 
clarification needed to obtain these 
records.  The notice must (i) identify 
the specific records VA was unable to 
obtain; (ii) explain the efforts VA made 
to obtain the records; (iii) describe any 
further action VA will take regarding the 
claim, including, but not limited to, 
advising the veteran that VA will decide 
the claim based on the evidence of record 
unless he submits the records VA was 
unable to obtain.

Then, make efforts to obtain all VA and 
private medical records identified by the 
veteran or his representative that are 
not currently on file.  

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate further notice to the veteran 
and his representative, as described in 
this Paragraph 2, concerning any evidence 
that is not obtained.  Such notice should 
be sent only after the AMC has made any 
follow-up requests for medical records 
that appear to be required and has 
determined, for each set of medical 
records, whether further efforts to 
obtain them would be futile.

3.  Then, schedule the veteran for a VA 
orthopedic examination of the spine.  The 
claims file must be made available to the 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  

In the examination report, the examiner 
should report all disorders of the lumbar 
spine and disorders of the cervical spine 
that are found and should state 
specifically whether arthritis of the 
lumbar spine or the cervical spine was 
found.  Dealing with each disorder in 
turn, the examiner should state an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disorder is the result 
of injury or disease that the veteran 
incurred during service, including, in 
the case of any cervical spine disorder, 
whether it was either caused or 
aggravated by a disorder of the lumbar 
spine.  The examiner also should state an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran had arthritis 
of the lumbar spine or the cervical spine 
within one year after April 1970.

A full rationale for all opinions must be 
provided in the examination report.

4.  Then, readjudicate the claims.  
Consider all possible relevant grounds of 
entitlement.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310.  If a benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



